



Exhibit 10.1


AMENDED AND RESTATED AMSURG CORP. 2014 EQUITY AND INCENTIVE PLAN





--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section 1.
  
Purpose
  
1
Section 2.
  
Definitions
  
1
Section 3.
  
Administration
  
4
Section 4.
  
Shares Available For Awards
  
5
Section 5.
  
Eligibility
  
6
Section 6.
  
Stock Options And Stock Appreciation Rights
  
6
Section 7.
  
Restricted Shares And Restricted Share Units
  
7
Section 8.
  
Performance Awards
  
9
Section 9.
  
Other Stock-Based Awards
  
9
Section 10.
  
Non-Employee Director Awards
  
9
Section 11.
  
Provisions Applicable To Covered Officers And Performance Awards
  
10
Section 12.
  
Termination Of Employment
  
11
Section 13.
  
Change In Control
  
11
Section 14.
  
Amendment And Termination
  
12
Section 15.
  
General Provisions
  
13
Section 16.
  
Term Of The Plan
  
15






--------------------------------------------------------------------------------






AMENDED AND RESTATED AMSURG CORP.
2014 EQUITY AND INCENTIVE PLAN


Section 1. Purpose.


This plan shall be known as the “AmSurg Corp. 2014 Equity and Incentive Plan”
(the “Plan”). The purpose of the Plan is to promote the interests of AmSurg
Corp. (the “Company”) and its shareholders by (i) attracting and retaining key
officers, employees and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan and
any such awards shall be interpreted in a manner consistent with such
requirements.



Section 2. Definitions.


As used in the Plan, the following terms shall have the meanings set forth
below:


(a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.


(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, Other Stock-Based Award or any
other right, interest or option relating to Shares or other property (including
cash) granted pursuant to the provisions of the Plan.


(c) “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing or referencing any Award hereunder, which evidence may be in
writing or via an electronic mail transmission as provided in Section 15.7
hereof. For avoidance of doubt, Award Agreements include any employment
agreement or change of control agreement between the Company and any Participant
that refers to Awards and any letter or electronic mail notifying a Participant
that he or she has received an Award.


(d) “Board” shall mean the Board of Directors of the Company.


(e) “Cause” shall mean, unless otherwise defined in the applicable Award
Agreement, (i) a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, (ii) the engaging by the
Participant in willful misconduct that is injurious to the Company or its
Subsidiaries or Affiliates, or (iii) the embezzlement or misappropriation of
funds or property of the Company or its Subsidiaries or Affiliates by the
Participant. For purposes of this paragraph, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
Any determination of Cause for purposes of the Plan or any Award shall be made
by the Committee in its sole discretion. Any such determination shall be final
and binding on a Participant.


(f) “Change in Control” shall mean, unless otherwise provided in the applicable
Award Agreement, the happening of one of the following:


(i)
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or any
employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 50% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or





1

--------------------------------------------------------------------------------





(ii)
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
the directors of the Company or such other corporation or entity after such
transaction are held in the aggregate by the holders of the Company’s securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transaction; or

(iii)
during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by the
Company’s shareholders, of each director of the Company first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Company then still in office who were directors of the Company at the
beginning of any such period.



Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a Change in Control shall
mean a “change in the ownership of the corporation,” a “change in the effective
control of the corporation,” or a “change in the ownership of a substantial
portion of the assets of the corporation” as such terms are defined in
Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) no Award
Agreement shall define a Change in Control in such a manner that a Change in
Control would be deemed to occur prior to the actual consummation of the event
or transaction that results in a Change in Control of the Company (e.g., upon
the announcement, commencement, or stockholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).


(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(h) “Committee” shall mean a committee of the Board composed of not less than
two Non-Employee Directors, each of whom shall be (i) a “non-employee director”
for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder, (ii) an
“outside director” for purposes of Section 162(m) and the regulations
promulgated under the Code, and (iii) “independent” within the meaning of the
listing standards of the Nasdaq Stock Market.


(i) “Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.


(j) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the taxable year of the Company in which the relevant compensation
otherwise would be deductible, and (ii) any individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected to be such a “covered employee” with respect to the
current taxable year of the Company or with respect to the taxable year of the
Company in which the relevant compensation otherwise would be deductible.


(k) “Director” shall mean a member of the Board.


(l) “Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.


(m) “Early Retirement” shall mean the Participant’s voluntary retirement from
employment with the Company prior to the Participant’s 65 th birthday, but only
(i) with the consent of the Committee upon whatever terms and conditions the
Committee shall establish in its sole discretion or (ii) in accordance with any
applicable early retirement policy of the Company.


(n) “Effective Date” shall have the meaning provided in Section 16.1 of the
Plan.




2

--------------------------------------------------------------------------------





(o) “Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.


(p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(q) “Exercise Price” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option or the reference price by which the appreciation
in an SAR is measured.


(r) “Fair Market Value” with respect to the Shares, shall mean, for purposes of
a grant of an Award as of any date, (i) the reported closing sales price of the
Shares on the Nasdaq Stock Market, or any other such market or exchange as is
the principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported or (ii) in the event there is no
public market for the Shares on such date, the fair market value as determined
by the Committee in good faith, and for purposes of a sale of a Share as of any
date, the actual sales price on that date.


(s) “Incentive Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.


(t) “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.


(u) “Non-Qualified Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option, and shall include an option that was
intended to qualify as an Incentive Stock Option but that fails to so qualify
for any reason.


(v) “Normal Retirement” shall mean, unless otherwise defined in the applicable
Award Agreement, retirement of a Participant from active employment with the
Company or any of its Subsidiaries or Affiliates on or after such Participant’s
65th birthday.


(w) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.


(x) “Other Stock-Based Award” shall mean any Award granted under Sections 9 or
10 of the Plan.


(y) “Participant” shall mean any Employee, Director, Consultant or other person
who receives an Award under the Plan.


(z) “Performance Award” shall mean any Award granted under Section 8 of the
Plan.


(aa) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.


(bb) “Prior Plan” shall mean the AmSurg Corp. Amended and Restated 1997 Stock
Incentive Plan and/or the AmSurg Corp. 2006 Stock Incentive Plan, as amended.


(cc) “Restricted Share” shall mean any Share granted under Sections 7 to 10 of
the Plan.


(dd) “Restricted Share Unit” shall mean any unit granted under Sections 7 to 10
of the Plan.


(ee) “Retirement” shall mean Normal or Early Retirement.


(ff) “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


(gg) “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.




3

--------------------------------------------------------------------------------





(hh) “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.


(ii) “Shares” shall mean shares of the common stock, no par value, of the
Company.


(jj) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6, 8 or 10 of the Plan
that entitles the holder to receive, with respect to each Share encompassed by
the exercise of such SAR, the amount determined by the Committee and specified
in an Award Agreement. In the absence of such a determination, the holder shall
be entitled to receive, with respect to each Share encompassed by the exercise
of such SAR, the excess of the Fair Market Value on the date of exercise over
the Fair Market Value on the date of grant.


(kk) “Subsidiary” shall mean any Person (other than the Company) of which 50% or
more of its voting power or its equity
securities or equity interest is owned directly or indirectly by the Company.


(ll) “Substitute Awards” shall mean Awards granted solely in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or with which the Company combines.



Section 3. Administration.


3.1 Authority of Committee. The Plan shall be administered by a Committee of not
less than two Non-Employee Directors, who shall be appointed by and serve at the
pleasure of the Board; provided, however, with respect to Awards to Non-Employee
Directors, all references in the Plan to the Committee shall be deemed to be
references to the Board. The initial Committee shall be the Compensation
Committee of the Board. Subject to the terms of the Plan and applicable law, and
in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Shares to
be covered by, or with respect to which payments, rights or other matters are to
be calculated in connection with Awards; (iv) determine the timing, terms, and
conditions of any Award; (v) accelerate the time at which all or any part of an
Award may be settled or exercised; (vi) determine whether, to what extent, and
under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited or suspended; (vii) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award shall be deferred
either automatically or at the election of the holder thereof or of the
Committee; (viii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (ix) except to the extent
prohibited by Section 6.2 , amend or modify the terms of any Award at or after
grant with the consent of the holder of the Award; (x) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan, subject to the exclusive authority
of the Board under Section 14 hereunder to amend or terminate the Plan.


3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.


3.3 Action by the Committee. The Committee shall hold its meetings at such times
and places and in such manner as it may determine. A majority of its members
shall constitute a quorum. All determinations of the Committee shall be made by
not less than a majority of its members. Any decision or determination reduced
to writing and signed by all of the members of the Committee shall be fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The exercise of an Option or receipt of an Award shall be effective only
if an Award Agreement shall have been duly executed and delivered on behalf of
the Company following the grant of the Option or other Award. The Committee may
appoint a Secretary and may make such rules and regulations for the conduct of
its business, as it shall deem advisable.




4

--------------------------------------------------------------------------------





3.4 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section.


3.5 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.



Section 4. Shares Available For Awards.


4.1 Shares Available.


(a)
Subject to the provisions of Section 4.2 hereof, a total of 3,200,000 Shares
shall be authorized for grant under the Plan, less one (1) Share for every one
(1) Share that was subject to an Award granted after March 26, 2014 under a
Prior Plan. After the effective date of the Plan (as provided in Section 16.1 ),
no awards may be granted under any Prior Plan. Of such Shares authorized, Shares
with respect to which Incentive Stock Options may be granted shall be no more
than 700,000.



(b)
If (i) any Shares subject to an Award are forfeited, an Award expires or an
Award is settled for cash (in whole or in part), or (ii) after March 26, 2014
any Shares subject to an award under a Prior Plan are forfeited, an Award
expires or an award under the Prior Plan is settled for cash (in whole or in
part), the Shares subject to such Award or award under a Prior Plan shall, to
the extent of such forfeiture, expiration or cash settlement, again be available
for Awards under the Plan. In the event that withholding tax liabilities arising
from an Award other than an Option or Stock Appreciation Right or, after
March 26, 2014, an award other than an option or stock appreciation right under
a Prior Plan, are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan. Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares authorized for grant under paragraph
(a) of this Section: (1) Shares tendered by the Participant or withheld by the
Company in payment of the purchase price of an Option, or after March 26, 2014
an option under a Prior Plan, or to satisfy any tax withholding obligation with
respect to an Option or Stock Appreciation Right, or after March 26, 2014, an
option or stock appreciation right under a Prior Plan, and (2) Shares subject to
a Stock Appreciation Right that are not issued in connection with the stock
settlement of the Stock Appreciation Right on exercise thereof, or after
March 26, 2014, a stock appreciation right under a Prior Plan, and (3) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or, after March 26, 2014, options granted under a
Prior Plan.



(c)
Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 500,000 Shares.



4.2 Adjustments. In the event that any dividend (other than a normal, recurring
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner (and, with respect to
Incentive Stock Options, in such equitable and proportionate manner as is
consistent with Section 422 of the Code and the regulations promulgated
thereunder and with respect to Awards to Covered Officers, in such equitable and
proportionate manner as is consistent with Section 162(m) of the Code):
(i) adjust any or all of (1) the aggregate number of Shares or other securities
of the Company or its successor (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company or its successor (or number
and kind of other securities or property) subject to outstanding Awards under
the Plan, provided that the number of Shares subject to any Award shall always
be a whole number; (3) the grant or Exercise Price with respect to any


5

--------------------------------------------------------------------------------





Award under the Plan; and (4) the limits on the number of Shares that may be
subject to Awards granted to Participants under the Plan in any calendar year;
(ii) subject to Section 13, provide for an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (iii) make provision for a cash
payment to the holder of an outstanding Award.


4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan.


4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award shall consist of authorized and unissued Shares.



Section 5. Eligibility.


Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.



Section 6. Stock Options And Stock Appreciation Rights.


6.1 Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options and SARs
shall be granted, the number of Shares subject to each Award, the Exercise Price
and the conditions and limitations applicable to the exercise of each Option and
SAR. An Option may be granted with or without a related SAR. An SAR may be
granted with or without a related Option. The Committee shall have the authority
to grant Incentive Stock Options, or to grant Non-Qualified Stock Options, or to
grant both types of Options. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code, as from time to time amended, and
any regulations implementing such statute.


6.2 Price. The Committee in its sole discretion shall establish the Exercise
Price at the time each Option is granted. Except in the case of Substitute
Awards, the Exercise Price of an Option may not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the date of grant of such Option.
Except with respect to Substitute Awards, SARs may not be granted at a price
less than the Fair Market Value of a Share on the date of grant. Notwithstanding
the foregoing and except as permitted by the provisions of Section 4.2 hereof,
the Committee shall not, without the prior approval of the Company’s
shareholders, (i) amend the terms of previously granted Options or SARs to
reduce the Exercise Price of such Options or SARs, (ii) cancel such Options or
SARs and grant substitute Options or SARs with a lower Exercise Price than the
cancelled Options or SARs, or (iii) cancel such Options or SARs in exchange for
other Awards, cash or property at a time when the Fair Market Value of a Share
is less than the Exercise Price of the Option or the grant price of the SAR.


6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date such Option or SAR was granted. Notwithstanding the
foregoing, an Award Agreement may provide, or be amended to provide, that the
period of time over which an Option, other than an Incentive Stock Option, may
be exercised shall be automatically extended if on the scheduled expiration of
such Award, the Participant’s exercise of such Award would violate applicable
securities law or Company policy; provided, that during the extended exercise
period, the Option may be exercised only to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date, and such extended exercise period shall end not later than
thirty (30) days after the exercise of such Option first would no longer violate
such laws or policies.


6.4 Exercise.


(a)
Each Option and SAR shall be exercisable at such times and subject to such terms
and conditions as the Committee may, in its sole discretion, specify in the
applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine whether an Option or SAR will be exercisable in
full at



6

--------------------------------------------------------------------------------





any time or from time to time during the term of the Option or SAR, or to
provide for the exercise thereof in such installments, upon the occurrence of
such events and at such times during the term of the Option or SAR as the
Committee may determine.


(b)
The Committee may impose such conditions with respect to the exercise of
Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable.



(c)
An Option or SAR may be exercised in whole or in part at any time, with respect
to whole Shares only, within the period permitted thereunder for the exercise
thereof, and shall be exercised by written notice of intent to exercise the
Option or SAR, delivered to the Company at its principal office, and payment in
full to the Company at the direction of the Committee of the amount of the
Exercise Price for the number of Shares with respect to which the Option is then
being exercised.



(d)
Unless otherwise provided in an Award Agreement, full payment of such purchase
price shall be made at the time of exercise and shall be made (i) in cash or
cash equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares
(either actually or by attestation, valued at their then Fair Market Value),
(iii) with the consent of the Committee and subject to compliance with
applicable legal requirements, by delivery of other consideration (excluding,
however, delivery of a promissory note of the Participant) having a Fair Market
Value on the exercise date equal to the total purchase price, (iv) subject to
compliance with applicable legal requirements, through any other method
specified in an Award Agreement (including same-day sales through a broker or by
withholding from the Participant sufficient Shares having an aggregate Fair
Market Value at the time of exercise equal to the total Exercise Price of such
underlying Award) at or after grant, or (v) any combination of any of the
foregoing. In no event may any Option granted hereunder be exercised for a
fraction of a Share.



(e)
Notwithstanding the foregoing, an Award Agreement may provide, or be amended to
provide, that if on the last day of the term of an Option the Fair Market Value
of one Share exceeds the Exercise Price, the Participant has not exercised the
Option and the Option has not expired, the Option shall be deemed to have been
exercised by the Participant on such day with payment made by withholding Shares
otherwise issuable in connection with the exercise of the Option. In such event,
the Company shall deliver to the Participant the number of Shares for which the
Option was deemed exercised, less the number of Shares required to be withheld
for the payment of the total purchase price and required withholding taxes; any
fractional Share shall be settled in cash.



6.5 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Exercise Price shall be
not less than one hundred ten percent (110%) of the Fair Market Value of the
Shares of the Company, and such Option by its terms shall not be exercisable
after the expiration of five (5) years from the date such Option is granted.



Section 7. Restricted Shares And Restricted Share Units.


7.1 Grant.


(a)
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.







7

--------------------------------------------------------------------------------





(b)
Each Restricted Share and Restricted Share Unit Award made under the Plan shall
be for such number of Shares as shall be determined by the Committee and set
forth in the Award Agreement containing the terms of such Restricted Share or
Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the Participant must remain in the continuous employment of the
Company in order for the forfeiture and transfer restrictions to lapse. If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified portions of the Shares covered
by the Restricted Share or Restricted Share Unit Award. The Award Agreement may
also, in the discretion of the Committee, set forth performance or other
conditions that will subject the Shares to forfeiture and transfer restrictions.



7.2 Delivery of Shares and Transfer Restrictions. Any Restricted Shares granted
under the Plan may be evidenced in such manner as the Board may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company. Any such certificate or certificates shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Shares. Unless otherwise provided in
the applicable Award Agreement, the grantee shall have all rights of a
shareholder with respect to the Restricted Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions: (i) the grantee shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the Award Agreement with respect
to such Shares; (ii) none of the Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during such
restricted period or until after the fulfillment of any such other restrictive
conditions; (iii) any dividends to which a Participant may become entitled shall
be withheld and paid only if and when the underlying Restricted Shares become
vested, and (iv) except as otherwise determined by the Committee at or after
grant, all of the Shares (and any dividends accrued thereon) shall be forfeited
and all rights of the grantee to such Shares and accrued dividends shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in the continuous employment of the Company for the entire
restricted period in relation to which such Shares were granted and unless any
other restrictive conditions relating to the Restricted Share Award are met.
Unless otherwise provided in the applicable Award Agreement, any Shares, any
other securities of the Company and any other property distributed with respect
to the Shares subject to Restricted Share Awards shall be subject to the same
restrictions, terms and conditions as such Restricted Shares.


7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, or proper book entry registration
shall be made, as the case may be.


7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units shall be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Unless
otherwise provided in the applicable Award Agreement, a Participant shall
receive dividend rights in respect of any vested Restricted Stock Units at the
time of any payment of dividends to shareholders on Shares. The amount of any
such dividend right shall equal the amount that would be payable to the
Participant as a shareholder in respect of a number of Shares equal to the
number of vested Restricted Stock Units then credited to the Participant. Any
such dividend right shall be paid in accordance with the Company’s payment
practices as may be established from time to time and as of the date on which
such dividend would have been payable in respect of outstanding Shares. No
dividend equivalents shall be paid currently in respect of Restricted Share
Units that are not yet vested; such dividend equivalents shall be paid only if
the underlying Restricted Share Units vest. Except as otherwise determined by
the Committee at or after grant, Restricted Share Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, and all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.


8

--------------------------------------------------------------------------------






Section 8. Performance Awards.


8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including, but not limited to,
Restricted Shares or Restricted Share Units), (ii) valued, as determined by the
Committee, in accordance with the achievement of such performance goals during
such performance periods as the Committee shall establish, and (iii) payable at
such time and in such form as the Committee shall determine.


8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.


8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award, and no payments will be made. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.


8.4 Forfeiture/Recapture. The Committee may require, in an Award Agreement
issued in respect of a Performance Award or as a condition to the payout of a
Performance Award, that the Participant remain liable to forfeit some or all of
the Performance Award or to pay back some or all of any cash or Shares received
in connection with a Performance Award, if the Company or a Subsidiary
subsequently corrects or restates the results that formed the basis for the
Performance Award to have been paid out or vested or as otherwise required by
Company policy or applicable law. The Committee shall have the authority in each
instance to determine whether to impose such requirements, the parameters of any
such requirements and whether or not to require forfeiture or repayment by any
particular Participant.



Section 9. Other Stock-Based Awards.


The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 and 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.



Section 10. Non-Employee Director Awards.


10.1 Non-Employee Director Awards. The Board may provide that all or a portion
of a Non-Employee Director’s annual retainer, meeting fees and/or other awards
or compensation as determined by the Board, be payable (either automatically or
at the election of a Non-Employee Director) in the form of Non-Qualified Stock
Options, Restricted Shares, Restricted Share Units and/or Other Stock-Based
Awards, including unrestricted Shares. The Board shall determine the terms and
conditions of any such Awards, including the terms and conditions which shall
apply upon a termination of the Non-Employee Director’s service as a member of
the Board, and shall have full power and authority in its discretion to
administer such Awards, subject to the terms of the Plan and applicable law. The
Board may also grant Awards to Non-Employee Directors pursuant to the terms of
the Plan, including any Award described in Sections 6, 7 and 9 above. With
respect to such Awards, all references in the Plan to the Committee shall be
deemed references to the Board.


10.2 Equity Limits to Directors. Notwithstanding anything in this Plan to the
contrary, the maximum number of Shares subject to Awards granted during any
twelve month period to any Non-Employee Director shall not


9

--------------------------------------------------------------------------------





exceed $600,000 in total value (calculating the value of any such Awards based
on the grant date fair value of such Awards for financial reporting purposes and
excluding, for this purpose, the value of any dividends or dividend equivalents
paid in accordance with the Plan on certain Awards) (the “ Director Limit ”).
The Board may not, without the approval of the stockholders, increase the
Director Limit.



Section 11. Provisions Applicable To Covered Officers And Performance Awards.


11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11.


11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, operating unit, business segment or
division financial performance measures:


(a)
earnings or earnings before interest, taxes, depreciation and/or amortization;

(b)
operating income or profit;

(c)
operating efficiencies;

(d)
return on equity, assets, capital, capital employed or investment;

(e)
after tax operating income;

(f)
net income;

(g)
earnings or book value per Share;

(h)
cash flow(s);

(i)
revenues;

(j)
production (separate work units or SWUs);

(k)
stock price or total shareholder return;

(l)
dividends;

(m)
debt reduction;

(n)
strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, business expansion goals and goals relating to
acquisitions, divestitures or development activities; or

(o)
any combination thereof.



Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company, any Subsidiary, operating unit, business segment or division of
the Company, or any combination of the foregoing, and/or the past or current
performance of other companies, in the case of earnings-based measures, may use
or employ comparisons relating to capital, shareholders’ equity and/or Shares
outstanding, or to assets or net assets, and may be determined in accordance
with GAAP or a non-GAAP or adjusted GAAP basis, all as the Committee shall
determine. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) impairment charges, (v) gains or losses on
deconsolidation, (vi) accruals for reorganization and restructuring programs or
discontinued operations, (vii) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for the applicable
year, and (viii) any other event either not directly related to the operations
of the Company or not within the reasonable control of the Company’s management;
provided, that the Committee must commit to make any such adjustments, and shall
specify such adjustments, within the time for prescribing performance targets
generally as described in Section 11.4.




10

--------------------------------------------------------------------------------





11.3 With respect to any Covered Officer, the maximum annual number of Shares in
respect of which all Performance Awards may be granted under Section 8 of the
Plan is 500,000 and the maximum amount of all Performance Awards that are
settled in cash and that may be granted under Section 8 of the Plan in any year
is $5,000,000.


11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts that may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.


11.5 Unless otherwise expressly stated in the relevant Award Agreement, each
Award granted to a Covered Officer under the Plan is intended to be
performance-based compensation within the meaning of Section 162(m).
Accordingly, unless otherwise determined by the Committee, if any provision of
the Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.



Section 12. Termination Of Employment.


Except as otherwise specifically set forth in the Plan, the Committee shall have
the full power and authority to determine the terms and conditions that shall
apply to any Award upon a termination of employment with the Company, its
Subsidiaries and Affiliates, including a termination by the Company with or
without Cause, by a Participant voluntarily, or by reason of death, Disability,
Early Retirement or Retirement, and may provide such terms and conditions in the
Award Agreement or in such rules and regulations as it may prescribe.



Section 13. Change In Control.


13.1 Impact on Certain Awards. Unless otherwise provided in an applicable Award
Agreement at or after grant, in the event of a Change in Control of the Company,
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control shall be cancelled and terminated without payment if the Fair Market
Value of one Share as of the date of the Change in Control is less than the
Exercise Price of such Award. Award Agreements may provide (at or after grant)
that, in the event of a Change in Control, all Performance Awards shall be
considered to be earned and payable (pro rata, but not in full, based on the
target value of the Award and the portion of Performance Period completed as of
the date of the Change in Control), and any limitations or other restrictions
shall lapse and such Performance Awards shall be immediately settled or
distributed.


13.2 Assumption or Substitution of Certain Awards.


(a)
In the event of a Change in Control of the Company in which the successor
company assumes or substitutes for an Option, Stock Appreciation Right,
Restricted Share Award, Restricted Share Unit Award or Other Share-Based Award
(or in which the Company is the ultimate parent corporation and continues the
Award), if a Participant’s employment with such successor company (or the
Company) or a subsidiary thereof terminates within 12 months following such
Change in Control and under any other circumstances specified in the Award
Agreement or otherwise by the Committee: (i) Options and Stock Appreciation
Rights outstanding as of the date of such termination of employment will
immediately vest, become fully exercisable, and may thereafter be exercised for
12 months, (ii) restrictions, limitations and other conditions applicable to
Restricted Shares and Restricted Share Units outstanding as of the date of such
termination of employment shall lapse and the Restricted Share and Restricted
Share Units shall become free of all restrictions, limitations and conditions
and become fully vested, and (iii) the restrictions, limitations and other
conditions applicable to any Other Stock-Based Awards or any other Awards
(including Performance Awards) shall lapse, and such Other Stock-Based Awards or
such other Awards shall become free of all restrictions, limitations and
conditions and become fully vested and transferable to



11

--------------------------------------------------------------------------------





the full extent of the original grant. For the purposes of this Section 13.2, an
Award shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each Share
subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Award, for each Share subject thereto, will
be solely common stock of the successor company substantially equal in fair
market value to the per Share consideration received by holders of Shares in the
transaction constituting a Change in Control. The determination of such
substantial equality of value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding.


(b)
Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award): (i) those
Options and Stock Appreciation Rights outstanding as of the date of the Change
in Control that are not assumed or substituted for (or continued) shall
immediately vest and become fully exercisable, (ii) restrictions, limitations
and other conditions applicable to Restricted Shares and Restricted Share Units
that are not assumed or substituted for (or continued) shall lapse and the
Restricted Shares and Restricted Share Units shall become free of all
restrictions, limitations and conditions and become fully vested, and (iii) the
restrictions, other limitations and other conditions applicable to any Other
Stock-Based Awards or any other Awards (including Performance Awards) that are
not assumed or substituted for (or continued) shall lapse, and such Other
Stock-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.



(c)
The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Option and Stock Appreciation Right that
is vested and outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the Exercise Price of
such Option and/or Stock Appreciation Right; such amount to be payable in cash,
in one or more kinds of stock or property (including the stock or property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its discretion, shall determine.




Section 14. Amendment and Termination.


14.1 Amendments to the Plan. Except as otherwise provided in the Plan, the Board
may amend, alter, suspend, discontinue or terminate the Plan or any portion
thereof at any time; provided that no such amendment, alteration, suspension,
discontinuation or termination shall be made without shareholder approval if
(i) such approval is necessary to comply with any tax or regulatory requirement
for which or with which the Board deems it necessary or desirable to comply or
(ii) such amendment would materially increase the economic benefits to the
participants hereunder.


14.2 Amendments to Awards. Subject to the restrictions of Section 6.2 and except
as otherwise specifically set forth in the Plan, the Committee may waive any
conditions or rights under, amend any terms of or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary.


14.3 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. Subject to Section 11.5, the Committee is hereby authorized to make
equitable and proportionate adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including,


12

--------------------------------------------------------------------------------





without limitation, the events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principals in accordance with the Plan.



Section 15. General Provisions.


15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution and/or as may be provided by the Committee in its
discretion, at or after grant, in the Award Agreement or otherwise. No transfer
of an Award by will or by laws of descent and distribution shall be effective to
bind the Company unless the Company shall have been furnished with written
notice thereof and an authenticated copy of the will and/or such other evidence
as the Committee may deem necessary or appropriate to establish the validity of
the transfer. None of the Awards shall be transferable for consideration.


15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis; provided, that dividends and dividend equivalents may only be
provided with respect to Restricted Shares and Restricted Share Units. All
dividend or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional Shares,
or, in the case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award. The total number of Shares available for grant under Section 4 shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as Performance Awards.


15.3. Compliance with Section 409A of the Code. Notwithstanding any other
provisions of the Plan or any Award Agreements thereunder, it is intended that
the provisions of the Plan and such Award Agreements comply with Section 409A of
the Code, and that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan, or any Award Agreement interpreted, in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon a Participant. Any provision of this Plan that
would cause the grant of an Award or the payment, settlement or deferral thereof
to fail to satisfy Section 409A of the Code shall be amended to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under
Section 409A of the Code. In the event that it is reasonably determined by the
Board or Committee that, as a result of Section 409A of the Code, payments in
respect of any Award under the Plan may not be made at the time contemplated by
the terms of the Plan or the relevant Award agreement, as the case may be,
without causing the Participant holding such Award to be subject to taxation
under Section 409A of the Code, the Corporation will make such payment on the
first day that would not result in the Participant incurring any tax liability
under Section 409A of the Code; which, if the Participant is a “specified
employee” within the meaning of the Section 409A, shall be the first day
following the six-month period beginning on the date of Participant’s
termination of employment. Unless otherwise provided in an Award Agreement or
other document governing the issuance of such Award, payment of any Performance
Award intended to qualify as a “short term deferral” within the meaning of
Section 1.409A-1(b)(4)(i) of the U.S. Treasury Regulations shall be made between
the first day following the close of the applicable Performance Period and the
last day of the “applicable 2 1/2 month period” as defined therein.
Notwithstanding the foregoing, each Participant is solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on him or
her, or in respect of any payment or benefit delivered in connection with the
Plan (including any taxes and penalties under Section 409A of the Code), and the
Corporation shall not have any obligation to indemnify or otherwise hold any
Participant harmless from any or all such taxes or penalties.


15.4 Cancellation of Award; Forfeiture of Gain. Notwithstanding anything to the
contrary contained herein, an Award Agreement may provide that the Award shall
be canceled if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or after
termination of such employment or service, violates a non-competition,
non-solicitation, non-disclosure or similar covenant or agreement (including any
such covenant in an Award Agreement) or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary
(including conduct contributing to any financial restatements or financial
irregularities), as determined by the Committee in its discretion. The Committee
may provide in an Award Agreement that if within the time period specified in
the Agreement the Participant engages in an activity referred to or prohibited
in the preceding sentence, the Participant will forfeit all or any portion of
any gain realized on the vesting or exercise of the Award and must repay such
gain to the Company.




13

--------------------------------------------------------------------------------





15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.


15.6 Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a permitted assignee
thereof) (any such person, a “ Payee ”) net of any applicable federal, state and
local taxes required to be paid or withheld as a result of (a) the grant of any
Award, (b) the exercise of an Option or Stock Appreciation Right, (c) the
delivery of Shares or cash, (d) the lapse of any restrictions in connection with
any Award or (e) any other event occurring pursuant to the Plan. The Company or
any Subsidiary shall have the right to withhold from wages or other amounts
otherwise payable to such Payee such withholding taxes as may be required by
law, or to otherwise require the Payee to pay such withholding taxes. If the
Payee shall fail to make such tax payments as are required, the Company or its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to such Payee or to take
such other action as may be necessary to satisfy such withholding obligations.
The Committee shall be authorized to establish procedures for election by
Participants to satisfy such obligation for the payment of such taxes by
tendering previously acquired Shares (either actually or by attestation, valued
at their then Fair Market Value), or by directing the Company to retain Shares
(up to the Participant’s minimum required tax withholding rate or such other
rate that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.


15.7 Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee); in each case and
if required by the Committee, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require. The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company. The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan. In
the event of a conflict between the terms of the Plan and any Award Agreement,
the terms of the Plan shall prevail. The grant of an Award under this Plan shall
not confer any rights upon the Participant holding such Award other than such
terms, and subject to such conditions, as are specified in this Plan as being
applicable to such type of Award (or to all Awards) or as are expressly set
forth in the agreement or other document evidencing such Award.


15.8 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.


15.9 No Right to Employment or Other Awards. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or Affiliate. Further, the Company or a Subsidiary or
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in an
Award Agreement. No Person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards need not be the same
with respect to each Participant.


15.10 No Rights as Shareholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a shareholder in
respect of such Restricted Shares.




14

--------------------------------------------------------------------------------





15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.


15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.


15.13 Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.


15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.


15.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.


15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.



Section 16. Term of the Plan.


16.1 Effective Date. The Plan was effective as of May 20, 2014.


16.2 Expiration Date. No new Awards shall be granted under the Plan after
May 20, 2024. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award granted hereunder may, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under any such
Award shall, continue after May 20, 2024.




15